Citation Nr: 1514143	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  01-04 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen entitlement to service connection for arthritis of the back (a back disability), and, if so, whether 
service connection is warranted.

2.  Entitlement to service connection for a left sciatic nerve disorder, including as secondary to a back disability.

3.  Entitlement to service connection for hemorrhoids, including as secondary to prescribed pain medication for his service-connected disabilities.

4.  Whether new and material evidence has been submitted to reopen entitlement to service connection for a toenail disorder, including an ingrown toenail on the right foot and toenail fungus, and, if so, whether service connection is warranted.

5.  Entitlement to service connection for a left hand and wrist disorder, including degenerative joint disease.

6.  Whether new and material evidence has been presented to reopen entitlement to service connection for hypertension, and, if so, whether service connection is warranted.

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

8.  Whether new and material evidence has been presented to reopen entitlement to service connection for a right shoulder and/or arm disorder, and, if so, whether service connection is warranted.

9.  Entitlement to service connection for a left elbow disorder.

10.  Whether new and material evidence has been submitted to reopen entitlement to service connection for burns to the eyes.

11.  Entitlement to service connection for an additional skin disorder of the neck and chest, including skin pigmentation and dermatitis.

12.   Entitlement to a rating in excess of 20 percent for service-connected left shoulder arthritis, including entitlement to a rating in excess of 10 percent prior to September 13, 2007.

13.  Entitlement to a compensable rating for service-connected muscle strain of the left shoulder.

14.  Entitlement to a rating in excess of 30 percent for service-connected coronary artery disease, to include entitlement to a rating in excess of 10 percent prior to January 20, 2004.

15.  Entitlement to a compensable rating for service-connected bilateral hearing loss.

16.  Entitlement to an effective date prior to December 8, 2009 for grant of service connection for bilateral hearing loss.
17.  Whether there was a clear and unmistakable error (CUE) in the prior July 1976 rating decision denying entitlement to service connection for hearing loss.

18.  Entitlement to an effective date prior to April 21, 2009 for grant of service connection for tinnitus. 

19.  Entitlement to an effective date prior to October 9, 1997 for grant of service connection for posttraumatic stress disorder (PTSD).

20.  Entitlement to an effective date prior to December 12, 1997 for grant of service connection for left shoulder arthritis.

21.  Entitlement to an effective date prior to April 29, 2005 for service-connected neuropathy of the bilateral lower extremities.

22.  Entitlement to an effective date prior to January 20, 2004 for grant of special monthly compensation for housebound status.

23.  Entitlement to an effective date prior to January 22, 2009 for grant of special monthly compensation for loss of creative organ.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from numerous rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In November 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.  After his hearing, the record was held open for a period of 60 days so the Veteran could submit additional evidence. 

Additional evidence was received through January 2015, and was associated with the claims file.  This new evidence included additional copies of previously submitted evidence, as well as new statements from the Veteran repeating assertions made in previous written statements.  Accordingly, this newly submitted evidence was duplicative of evidence already included in the claims and reviewed by the AOJ, and therefore no additional review by the AOJ was required.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.

At his video hearing, the Veteran withdrew several of his appeals, including service connection for gingivitis, viral infections, sleep apnea, Raynaud's disease, severe pain, and rheumatoid arthritis; an increased rating for his service-connected skin disability of the face; and an appeal seeking an earlier effective date for the grant of service-connection for heart disease.  Therefore, these issues are no longer before the Board.  38 C.F.R. § 20.204.

The Veteran has alleged clear and unmistakable error (CUE) regarding several of his appeals.  As has been explained to the Veteran on several occasions, including during his hearing, CUE is a very specific and rare kind of error which may only occur in a final prior decision.  38 C.F.R. § 3.105.  Therefore, any allegation the Veteran has made of CUE in an appeal still pending before the Board is not yet ripe, and requires no further development.

However, the Veteran has properly filed several CUE claims which the AOJ has not yet developed.  In a written statement dated December 2003, the Veteran alleged CUE in a June 1969 rating decision that assigned 10 percent for his service-connected skin disability, alleging his current higher 30 percent rating should have been assigned effective his original claim because his condition has not increased in severity over the years.  Second, in the December 2003 written statement and during his November 2014 hearing, the Veteran claimed entitlement to an earlier effective date for service connection for diabetes mellitus, including an allegation of CUE in the May 2000 rating decision which denied entitlement to service connection.  Finally, during his November 2014 hearing, the Veteran also alleged CUE in a June 1969 rating decision regarding the noncompensable rating assigned for his service-connected left shoulder muscle strain.  Therefore, the issues of (a) whether there was CUE in the prior June 1969 rating decision regarding the rating assigned for his service-connected skin disability, (b) entitlement to an earlier effective date for service connection for diabetes mellitus, including an allegation of CUE in the prior May 2000 rating decision which denied entitlement to service connection, and (c) CUE in the prior June 1969 rating decision which assigned a noncompensable rating for service-connected muscle strain of the left shoulder have been raised by the record in the statements described, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

Additionally, in a March 2015 statement in support of the claim the Veteran stated, "I am requesting a hearing on the appeal for an earlier effective date of my diabetes causing a stroke."  Regarding his request for a hearing for an earlier effective date for the grant of service connection for diabetes mellitus, this issue is being referred to the AOJ for further development, as discussed above.  However, the AOJ should also contact the Veteran and clarify whether he is intending to make a new claim for service connection for residuals of a stroke secondary to his service-connected diabetes mellitus.

Finally, the issue of entitlement to clothing allowance for back and knee braces has been raised by an April 2014 written statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are also referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).
	
The issues of entitlement to earlier effective dates for:  (a) grant of service connection for bilateral hearing loss, with an allegation of CUE in the prior 1976 rating decision denying entitlement to service connection for bilateral hearing loss; (b) grant of service connection for neuropathy of the bilateral lower extremities; and (c) award of special monthly compensation based on housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for a back disorder in a November 1998 rating decision.  The Veteran was notified of the decision, but did not file relevant new evidence or a notice of disagreement within one year.

2.  New and material evidence regarding service connection for the Veteran's back disorder has been submitted since the November 1998 rating decision.  

3.  The Veteran's current back disorder did not begin during, or was otherwise caused by, active duty service.

4.  The Veteran's currently diagnosed left leg sciatica did not begin during, or was otherwise caused by, his active duty service.

5.  Entitlement to service connection for left leg sciatica cannot be established secondary to a non-service connected back disability.

6.  The Veteran's current hemorrhoids did not begin during, or were otherwise caused by, his active duty service.

7.  The Veteran's current hemorrhoids were not caused or aggravated by prescribed pain medication for his service-connected disabilities.

8.  The RO denied the Veteran's claim of entitlement to service connection for a toenail disorder in an August 1998 rating decision.  The Veteran was notified of the decision, but did not file relevant new evidence or a notice of disagreement within one year.

9.  New and material evidence regarding the Veteran's toenail disorder has been submitted since the prior August 1998 rating decision.

10.  The Veteran's currently diagnosed chronic right toenail disorder began during, and has continued since, his active duty service.

11.  The Veteran does not have a current left hand or wrist disability.

12.  The RO denied the Veteran's claim of entitlement to service connection for hypertension in a May 2000 rating decision.  The Veteran was notified of the decision, but did not file relevant new evidence or a notice of disagreement within one year.

13.  New and material evidence regarding the Veteran's hypertension has been submitted since the prior May 2000 rating decision.  

14.  The Veteran's primary hypertension was permanently worsened by his service-connected diabetes mellitus.

15.  The Veteran's currently diagnosed GERD did not begin during, or for several decades after, his active duty service, and was not otherwise related to service.

16.  The RO denied the Veteran's claim of entitlement to service connection for a right shoulder disorder in a January 1998 rating decision.  The Veteran was notified of the decision, but did not file relevant new evidence or a notice of disagreement within one year.

17.  New and material evidence regarding the Veteran's right shoulder disorder has been submitted since the prior January 1998 rating decision.

18.  The Veteran's current right shoulder disorder did not begin during, or was otherwise caused by, his active duty service.

19.  The Veteran does not have a current left elbow disorder which began during, or was otherwise caused by, his active duty service.

20.  The RO denied the Veteran's claim of entitlement to service connection for burn injuries to the eyes in an October 1990 rating decision.  The Veteran was notified of the decision, but did not file relevant new evidence or a notice of disagreement within one year.

21.  Evidence obtained since the time of the October 1990 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for burn injuries to the eyes.

22.  The Veteran's current skin disorder on his neck and chest began during, and has continued since, his active duty service.
23.  The Veteran's pain in his left shoulder due to arthritis limited range of motion to midway between his side and shoulder level throughout the period on appeal.

24.  The Veteran's left shoulder surgery required convalescence for a period from July 23, 2009 to February 1, 2010.

25.  The evidence does not reflect the Veteran experienced motion of his left arm limited to 25 degrees from his side due to arthritis at any point during the period on appeal.

26.  The Veteran did not experience moderate impairment due to strain of the muscles of his left shoulder at any point during the period on appeal.

27.  The evidence does not reflect cardiac hypertrophy or symptoms of dyspnea and fatigue after a workload of approximately 5 to 7 METs due to the Veteran's service-connected coronary artery disease prior to January 2004.

28.  The Veteran did not reliably demonstrate symptoms of dyspnea and fatigue at workloads of between 3 and 5 METs due to his service-connected coronary artery disease at any point during the period on appeal.

29.  The Veteran did not demonstrate compensable hearing loss at any point during the period on appeal.

30.  The Veteran's claim for service connection for tinnitus was received on April 21, 2009.  There is no probative evidence of an earlier claim.  

31.  The Veteran's claim for service connection for a psychiatric disorder, including PTSD, was received on October 9, 1997.  There is no probative evidence of an earlier claim.



32.  At the time of the June 1969 rating decision which did not establish service connection for left shoulder arthritis, the correct facts were before the adjudicator, there was no undebatable error which would have changed the outcome, and the law that existed at the time was correctly applied.

33.  The medical evidence does not establish the Veteran had arthritis in his left shoulder prior to May 1989.

34.  The Veteran's first claim for service connection for arthritis in the left shoulder after entitlement arose was received on December 12, 1997.  There is no evidence of an earlier claim.

35.  The Veteran was diagnosed with erectile dysfunction secondary to his service-connected diabetes mellitus no earlier than April 13, 2005.


CONCLUSIONS OF LAW

1. The November 1998 rating decision which denied entitlement to service connection for a back disorder is final; new and material evidence has been submitted, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).

2.  The criteria for entitlement to service connection for a back disability, including arthritis, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for entitlement to service connection for left leg sciatica, including as secondary to a back disability, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

4.  The criteria for entitlement to service connection for hemorrhoids, including as secondary to prescribed pain medication for service-connected disabilities, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).
5.  The August 1998 rating decision which denied entitlement to service connection for a toenail disorder is final; new and material evidence has been submitted, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).

6.  The criteria for entitlement to service connection for a chronic right toenail disorder, including ingrown toenail and fungus, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

7.  The criteria for entitlement to service connection for a left wrist or hand disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

8.  The May 2000 rating decision which denied entitlement to service connection for hypertension is final; new and material evidence has been submitted, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).

9.  The criteria for entitlement to service connection for hypertension based on aggravation by a service-connected condition have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

10.  The criteria for entitlement to service connection for GERD have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

11.  The January 1998 rating decision which denied entitlement to service connection for a right shoulder disorder is final; new and material evidence has been submitted, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).

12.  The criteria for entitlement to service connection for a right shoulder disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

13.  The criteria for entitlement to service connection for a left elbow disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

14.  The October 1990 rating decision, which denied entitlement to service connection for burn injury to the eyes, is final; new and material evidence has not been submitted, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).  

15.  The criteria for entitlement to service connection for a skin disorder on his neck and chest have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

16.  The criteria for an initial rating not to exceed 20 percent for his service-connected left shoulder arthritis have been met effective December 12, 1997.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5200-5203 (2014).

17.  The criteria for entitlement to a temporary total disability rating for service-connected left shoulder arthritis have been met from July 23, 2009 to February 1, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2014).

18.  The criteria for a rating in excess of 20 percent for service-connected left shoulder arthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5200-5203 (2014).

19.  The criteria for a compensable rating for service-connected muscle strain of the left shoulder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59, 4.73, Diagnostic Codes (DC) 5301-5306  (2014).

20.  The criteria for a rating in excess of 10 percent for service-connected coronary artery disease were not met prior to January 20, 2004.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Codes (DC) 7005 (2014).

21.  The criteria for a rating in excess of 30 percent for service-connected coronary artery disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Codes (DC) 7005 (2014).

22.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Codes (DC) 6100 (2014).

23.  The criteria for an effective date prior to April 21, 2009 for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400 (2014).

24.  The criteria for an effective date prior to October 9, 1997 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400 (2014).

25.  The June 1969 rating decision did not contain CUE for failure to grant service connection for left shoulder arthritis.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105 (2014).

26.  The criteria for an effective date prior to December 12, 1997 for the grant of service connection for left shoulder arthritis have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400 (2014).

27.  The criteria for an effective date of no earlier than April 13, 2005 for the award of special monthly compensation based on loss of creative organ have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is seeking service connection for numerous issues.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  Alternatively, if the chronic disease was shown in service, with manifestations sufficient to identify the disease and sufficient observation to establish chronicity, then subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).
Finally, service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.

Several of the Veteran's claims for entitlement to service connection were previously denied in decisions which became final.  38 U.S.C.A. § 7103; 38 C.F.R. § 3.104(a).  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In these instances, new evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board on these issues is whether new and material evidence has been presented to reopen the claim.

The Veteran's appeals are each addressed in turn.

Back Disability

The Veteran is seeking service connection for a back disability, including arthritis.  The Veteran's claim for this issue was previously denied in a November 1998 rating decision for failure to establish any nexus to active duty service.  At the time of the rating decision, the evidence included the Veteran's service treatment records, post-service VA treatment records, the reports of previous VA examinations, and the reports from three separate physicians.  The Veteran did not file a notice of disagreement or relevant new evidence within one year, and the rating decision became final.  38 C.F.R. § 3.104.  

The Veteran filed his current claim in August 2001.  Considerable additional evidence has been presented in conjunction with the claim to reopen.  Because the Board concludes that this new evidence is sufficient to reopen the Veteran's claims, only a limited amount of the new evidence will be discussed.

Specifically, the evidence includes new treatment records reflecting a prior fall in 1978, as well as numerous treatment records reflecting a current back disorder.  Because this evidence was not before VA during the previous November 1998 decision, the evidence is therefore "new."

These new records provide additional insight into the onset and etiology of the Veteran's current back disorder, and are therefore material.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  As such, new and material evidence has been presented and the Veteran's claim for entitlement to service connection for a back disorder is reopened.  To this limited extent, his appeal is granted.

However, as will be discussed, the Board finds the evidence, including the evidence submitted since his previous denial, does not establish the Veteran's currently diagnosed back disorder began during, or was otherwise caused by, his active duty service.

The Veteran has submitted numerous written statements and testimony that he injured his back during active duty service. Specifically, he has alleged that his back was injured when he was attacked by his drill instructor for wearing sunglasses.  The Board finds the Veteran is competent to describe the events in service, including the personal attack.  However, as a lay person, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his current back disability from military service in the 1960s.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Service treatment records have been reviewed and reflect the Veteran reported lower back pain on his left side in conjunction with his abdominal pain in January 1969, shortly before his separation from active duty service.  However, no diagnosis was made regarding his back pain.

Furthermore, the Veteran did not include any symptoms of back pain on his initial claim for VA benefits filed that same month.  Nor were any symptoms of a back disability noted during his April 1969 VA examination.  Because the Veteran was already seeking entitlement to benefits for VA disability compensation, it is logical to assume he would also have reported back symptoms if he was experiencing any at the time.  Therefore, in these circumstances, his failure to do so weighs against his assertion he experienced back problems ever since service.  

Moreover, the Veteran also did not mention any back pain in his supplemental claims filed in 1972, 1976, 1980, or 1997.  Instead, he filed his first claim relating to back symptoms in 1998, nearly thirty years after his separation from active duty service.  Because the Veteran was obviously aware of the process for filing for VA disability benefits since his separation from active service, his failure to seek benefits or make any complaint of any back pain for nearly three decades provides evidence against his appeal.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Post-service medical records have been carefully reviewed and reflect the Veteran first sought medical treatment for back symptoms in 1991.  In July of 1991 he reported experiencing a nagging pain in his back for about one month, or since June of 1991.  He was diagnosed with low back strain, and no relation to active duty service was noted.  Furthermore, an x-ray in March 1994 revealed degenerative joint disease in the Veteran's back, but the reviewing medical professional opined there was no evidence of traumatic injury.  Therefore, the earliest relevant medical records included in the claims file suggest the Veteran's current back symptoms onset in the early 1990s, more than two decades after active service, and do not suggest any relationship to active duty service.  Accordingly, these medical records provide additional evidence against his appeal.

Subsequent medical records reflect the Veteran continued to seek treatment for his back symptoms.  He was diagnosed with degenerative joint disease and degenerative disc disease, which increased in severity throughout the course of the appeal.  However, these treatment records do not include any medical opinion relating his current back disability to his active duty service.

Based on all the foregoing, the Board finds the evidence does not establish the Veteran's currently diagnosed back disability began during, or was otherwise caused by, his active duty service.  Although the Veteran complained of back pain shortly before his separation from active service, no chronic disorder was diagnosed at that time.  Additionally, the Veteran did not include back symptoms on his initial claim for VA disabilities filed that month.  In fact, the Veteran did not seek any medical treatment, or make any complaint of, any back pain until the early 1990s, more than twenty years after his separation from active service.  Additionally, in these records the Veteran himself reported his pain had only recently begun.  The extensive medical evidence included in the claims file does not contain any medical opinion relating the Veteran's current back disability to his active duty service.  Therefore, the elements of service connection have not been met, and service connection for a back disorder is denied.

The Board notes the Veteran was not provided with a VA examination including a nexus opinion regarding his back disability.  However, VA examinations are only required if there is evidence of a current disability and evidence suggesting the current symptoms may be associated with military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Board finds the evidence does not suggest the Veteran's current back disability is related to his active duty service.  Although the Veteran has reported he injured his back during active service, as discussed above, the Veteran is not competent to establish his current back disability is related to the described in-service injury nearly thirty years earlier.  Therefore, the Board finds the factors of McLendon were not met, and no VA examination was required.



Left Sciatic Nerve

The Veteran is also seeking entitlement to service connection for a left sciatic nerve disorder.  Service treatment records have been carefully reviewed and considered, but do not reflect the Veteran made any complaint of, nor sought any treatment for, any left leg sciatica during his active duty service.  

Additionally, the Veteran also did not seek compensation for, or make any complaints of, left leg sciatica on his initial claims for VA disability benefits filed in 1969, 1972, 1976, 1980, 1997, 1998, 2000, 2001, or 2002.  Instead, post-service treatment records reflect the Veteran was first diagnosed with left leg sciatica in April 2010, over forty years after his separation from active duty service.  Moreover, during this April 2010 appointment the Veteran reported his left leg sciatic pain began after a fall approximately five days earlier.  Therefore, by the Veteran's own statements made during the course of medical treatment, his left leg sciatica did not begin until several decades after his separation from active duty service, providing probative evidence against his appeal.

The claims file reflects the Veteran continued to seek treatment for his symptoms of left leg sciatic pain, including reporting the pain kept him up at night.  However, these medical records do not contain any opinion relating the Veteran's current left leg sciatic symptoms to his active duty service.  

Additionally, the Veteran was provided with a VA examination in February 2013.  The examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  The examiner noted the Veteran reported shooting pain and numbness down his left leg. The examiner did not indicate the Veteran had any paralysis to his sciatic nerve.

The Board notes the examiner did not provide any nexus opinion regarding any direct relation to the Veteran's active duty service.  However, again the evidence does not contain any suggestion the Veteran's current left leg sciatic symptoms began during, or were otherwise caused by, his active duty service.  Instead, the medical records consistently reflect the Veteran's left leg sciatic symptom began several decades after his separation from active duty service.  Therefore, no VA examiner's nexus opinion was required regarding direct service connection.

Additionally, to the extent the Veteran alleged his currently diagnosed sciatica was due to his back disability, as discussed above, entitlement to service connection for a back disability has not been established.  Therefore, his left leg sciatica cannot be service connected secondary to a non-service-connected back disability, and secondary service connection is not available.

Based on all the foregoing, the Board finds the elements of service connection have not been met, and the Veteran's appeal is denied.

Hemorrhoids

The Veteran is also seeking service connection for hemorrhoids.  The service treatment records were carefully reviewed and considered, but do not reflect he made any complaint of, or sought any treatment for, symptoms of hemorrhoids during his active duty service.  Additionally, during his November 2014 hearing, the Veteran reported that during active duty he ate better, and "did not know [he] had hemorrhoids then."  Because service treatment records are silent for relevant treatment, and the Veteran himself testified he did not experience any relevant symptoms during active duty service, the Board finds there is no in-service occurrence.

Post-service records also do not reflect he experienced any symptoms of hemorrhoids for several decades after his separation from active service.  He did not include hemorrhoids on his claims for VA disability benefits filed in 1969, 1976, or 1980.  

Instead, the earliest relevant post-service records are from 1992, when the Veteran sought private treatment after noting blood on the paper after stools occurring once a week.  The medical professional diagnosed the Veteran with rectal fissure, and recommended he add Metamucil to his diet.  He also noted the Veteran's family history of colon cancer.  However, no relation to active duty service was suggested by the Veteran or the medical professional.

Post-service records reflect the Veteran continued to seek treatment for hemorrhoids, and is currently prescribed a hemorrhoid ointment.  However, the medical records do not contain any opinion linking the Veteran's current hemorrhoids to his active duty service.

The Veteran has also asserted that his hemorrhoids are the result of pain medication he is taking for his service-connected disabilities.  As a lay person, the Veteran lacks the medical training and expertise to provide a complex medical opinion linking his hemorrhoids to his prescribed pain medication.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Additionally, the claims file does not contain any medical opinion linking his hemorrhoids to his prescribed medications.

Based on the foregoing, the evidence does not establish an in-service occurrence or otherwise suggest the Veteran's current hemorrhoids are related to his active duty service.  Because there was no suggestion of a relation to active duty service, no VA examination was required or provided.  The elements of service connection have not been met and his appeal is denied.

Toenails (right ingrown and fungus)

The Veteran is also seeking service connection for a right foot toenail disorder, including repeated ingrown toenail and fungus.  The Veteran's claim for this issue was previously denied in an August 1998 rating decision for failure to establish any nexus to active duty service.  At the time of the rating decision, the evidence included the Veteran's service treatment records, post-service VA treatment records, the reports of previous VA examinations, and the reports from three separate physicians.  The Veteran did not file a notice of disagreement or relevant new evidence within one year, and the rating decision became final.  38 C.F.R. § 3.104.  

The Veteran filed his current claim in January 2001.  Considerable additional evidence has been presented in conjunction with the claim to reopen.  Because the Board concludes that this new evidence is sufficient to reopen and grant the Veteran's claim, only a limited amount of the new evidence will be discussed.

Specifically, the evidence includes treatment records reflecting the Veteran's current right toenail problem began during and continued since his active duty service.  Because this evidence was not previously before the VA and serves to substantiate the previously denied element of service connection, the evidence is new and material.  As new and material evidence has been received, the Veteran's claim is reopened.

Service treatment records reflect the Veteran sought treatment for athlete's foot and ingrown toenail during active service, providing evidence of an in-service occurrence.

Additionally, post-service treatment records reflect the Veteran has sought medical treatment for repeated ingrown toenail of the right foot.  He has repeatedly asserted the complications of his right toenail started during service and continued since.  A March 2011 VA treatment record reflects the Veteran had experienced his currently diagnosed chronic dystrophy right toenail hallux for over forty years, since his active duty service in Vietnam.  Therefore, this medical treatment note supports the Veteran's contentions that his current chronic right toenail disorder began during, and continued since, active duty service.

Based on the foregoing, and affording all benefit of doubt to the Veteran, the elements of entitlement to service connection are met and the Veteran's appeal is granted.

Left hand/wrist

The Veteran is also seeking service connection for a left hand and/or wrist disorder.  During his November 2014 hearing, the Veteran testified that during service he was working on a radio transmitter in the jeep when he dropped his wrench.  The wrench made contact with the electrical distributer and started a fire, which spread to the watch and resulted in second degree burns on his left wrist.  The Veteran's service treatment records reflect he was treated for a second degree burn to his left wrist in October 1967.  He received medical dressing, which was cleaned and changed several times over the next few days.  He also testified that he cut the palm of his left hand when working on a vehicle.  Therefore, the Board finds the Veteran experienced an injury to his left wrist during his active duty service.

However, the evidence does not establish the Veteran's in-service injury to the left wrist led to any current disability upon which benefits could be granted.   He did not make any complaints of hand or wrist symptoms during his April 1969 VA examination, shortly after his separation from active service.  Additionally, more recent VA treatment records note he retains normal range of motion in his left wrist.  See e.g. February 2013 VA examination.  In December 2009, the Veteran was noted to have some impairment in strength in his left wrist, as strength was only noted to be 4+ out of 5.  However, no disability was diagnosed.

During his hearing, the Veteran testified that he was diagnosed with arthritis in his left wrist during a 1994 VA examination.  The Board has carefully reviewed and considered the claims file, but has been unable to find a report from a VA examination, or any other medical record, diagnosing the Veteran with arthritis in his left wrist.  He also stated he has a scar from the cut to his palm, but there is no medical evidence associating any such scar with his service.

Therefore, although the Veteran injured his left wrist/hand during active duty service, the evidence does not establish he has any current left wrist/hand disability upon which benefits could be granted.  Because no disability is established, no VA examination was required.  See McLendon.  Based on the foregoing, the Veteran's appeal is denied.





Hypertension

The Veteran is seeking service connection for hypertension.  The Veteran's claim for this issue was previously denied in a May 2000 rating decision for failure to establish any nexus to active duty service.  At the time of the rating decision, the evidence included the Veteran's service treatment records, post-service VA treatment records, and the reports of previous VA examinations.  The Veteran did not file a notice of disagreement or relevant new evidence within one year, and the rating decision became final.  38 C.F.R. § 3.104.  

The Veteran filed his current claim in February 2002.  Considerable additional evidence has been presented in conjunction with the claim to reopen.  Because the Board concludes that this new evidence is sufficient to reopen and grant the Veteran's claim, only a limited amount of the new evidence will be discussed.

Specifically, the evidence includes the report from an April 2005 VA examination which indicated the Veteran's service-connected diabetes mellitus aggravated his hypertension.  Because this evidence was not previously before the VA and serves to substantiate the previously unestablished element of service connection, the Board finds this evidence is new and material.  Accordingly, the claim of entitlement to service connection for hypertension is reopened.

Service treatment records do not reflect the Veteran sought any treatment for, or made any complaint of, symptoms associated with hypertension during active duty service.  Additionally, medical treatment records from the Veteran's first year after separation from active service do not reflect he experienced any symptoms of hypertension.  Instead, elevated blood pressure was first noted in September 1991, or more than twenty years after his separation from active duty service.  Therefore, service connection is not established on a direct or presumptive basis.  38 C.F.R. § 3.303.

Regarding service connection secondary to service-connected diabetes mellitus, the post-service medical records reflect the Veteran was diagnosed with hypertension in the mid-1990s, several years before he was diagnosed by diabetes mellitus.  For this reason, several medical reports opined his hypertension was primary - that is, not caused by his diabetes mellitus. 

 However, secondary service connection may also be established when a service-connected disability aggravates, or permanently increases in severity, another condition.  38 C.F.R. § 3.310.  In this case, the report from the April 2005 VA examiner opined the Veteran's hypertension, which was diagnosed many years earlier, was worsened or increased by his service-connected diabetes, providing evidence in support of the Veteran's claim.

The Board notes that a subsequent VA examiner's report from February 2014 opined the Veteran's hypertension was less likely than not aggravated by his diabetes.  Accordingly, the evidence includes one VA examiner's report in support of the Veteran's appeal, and one against.  As the evidence is in relative equipoise, the benefit of the doubt is afforded to the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Based on the foregoing, and affording all reasonable doubt to the Veteran, the evidence establishes the Veteran's primary hypertension was aggravated by his service-connected diabetes mellitus.  Accordingly, secondary service connection due to aggravation is granted.

GERD

The Veteran is also seeking service connection for gastroesophageal reflux disease (GERD).  During his November 2014 hearing, the Veteran stated he had stomach trouble while in Vietnam in 1967, as well as for a few years after his separation from active service.

His service treatment records reflect he sought treatment for vomiting and dry heaving in January 1969.  The medical professional diagnosed him with gastroenteritis, commonly known as the stomach flu.  No chronic diagnosis was indicated.

Like several of the issues discussed above, the Veteran did not note any symptoms of GERD, or claim this condition, on his initial VA disability benefit claim filed in January 1969.  Additionally, he did not claim any symptoms of GERD in his claims filed in 1972, 1976, 1980, 1997, or 2000.  Instead, he filed his first claim for this condition in August 2001.  Again, because the Veteran was aware of the process for filing for VA disability benefits, his failure to seek benefits for this condition for more than thirty years after his separation from active duty service provides evidence against his assertion he experienced stomach issues since service.  It is reasonable to assume that if he had, in fact, been experiencing such issues because of his military service, he would have claimed such at the time he was filing his other claims for compensation.  

The relevant post-service medical records provide further evidence the Veteran's current stomach disability began several decades after his separation from active service.  The earliest relevant record is from August 2000, when the Veteran reported experiencing severe reflux disease, and an upper GI showed gastritis.  The Veteran reported he experienced the current problem for over one year, or approximately thirty years after his separation from active service, but indicated he never had any symptoms prior.  Therefore, the Veteran's own statements made during the course of medical treatment provide probative evidence against his appeal.  

He continued to seek medical treatment for stomach problems throughout the period on appeal, and was diagnosed with GERD in 2001.  However, these extensive medical records do not contain any opinion relating his currently diagnosed GERD to his active duty service.

Based on the foregoing, the evidence does not establish the Veteran's currently diagnosed GERD began during, or for several decades after, his active duty service, and was not otherwise related to his service.  Therefore, entitlement to service connection is denied.


The Board notes the Veteran was not provided with a VA examination regarding this issue.  However, the claims file does not contain any probative evidence linking the Veteran's currently diagnosed GERD to his active duty service.  Although while seeking benefits the Veteran asserted his stomach problems occurred since service, his more probative contemporaneous statements made during the course of medical treatment establish his symptoms did not begin until several decades after his separation from active duty service.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  Because the probative evidence does not suggest any relationship to active duty service, a VA examination was not required.  See McLendon.

Right Shoulder/Arm

The Veteran is also seeking service connection for a right shoulder or arm disorder.  His claim for this issue was previously denied in a November 1998 rating decision for failure to establish any nexus to active duty service.  At the time of the rating decision, the evidence included the Veteran's service treatment records, post-service VA treatment records, the reports of previous VA examinations, and the reports from three separate physicians.  The Veteran did not file a notice of disagreement or relevant new evidence within one year, and the rating decision became final.  38 C.F.R. § 3.104.  

The Veteran filed his current claim in August 2001.  Considerable additional evidence has been presented in conjunction with the claim to reopen.  Because the Board concludes that this new evidence is sufficient to reopen the Veteran's claim, only a limited amount of the new evidence will be discussed.

Specifically, the newly submitted evidence includes private treatment records from the 1970s related to the onset of the Veteran's right shoulder disorder.  Therefore, this newly submitted evidence relates to the reason the Veteran's claim was previously denied, and is therefore material.  Accordingly, new and material evidence has been presented and the claim for service connection is reopened.  


At his November 2014 hearing, the Veteran stated that when he was attacked by his drill instructor during active duty service he also injured his right shoulder; that he hurt both shoulders diving into a pool; and that he may have injured the shoulder when "running from rockets" in Vietnam.  The Veteran's service treatment records have been carefully reviewed and considered but do not reflect the Veteran made any complaint of, nor sought any treatment for, any right shoulder injury during active duty service.  Additionally, as discussed above, in January 1969, the same month he separated from active duty service, the Veteran filed a claim for VA disability benefits.  However, the Veteran did not report any symptoms of a right shoulder injury, but instead only sought benefits for his left shoulder injury.  While the Veteran was seeking VA disability benefits for a left shoulder injury during active duty service, it is logical to assume he would have also reported any right shoulder injuries he may have had at the time.  Therefore, in this case, the Veteran's failure to seek treatment for a right shoulder injury during service or disability benefits for a right shoulder injury on his initial application for benefits provides probative evidence against his appeal.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (silence in medical records be weighed against lay testimony if the alleged injury would ordinarily have been recorded).

Private medical records from the spring of 1970, after his separation from active service, reflect the Veteran sought medical treatment for pain in his right shoulder after being hit by a truck.  An x-ray of the shoulder was normal and showed no evidence of disease or injury.  He was diagnosed with muscular strain and contusion.  In a follow-up in November 1970, the medical professional again noted the Veteran's history of being hit by a truck, and specifically indicated his prior medical history was non-contributory.  Therefore, the post-service medical records reflect the Veteran's symptoms of right shoulder pain began only after he was hit by a vehicle after his separation from active duty service, providing probative evidence against his appeal.

Additional medical records reflect the Veteran further injured his shoulder in a separate motor vehicle accident in the summer of 1978.  He later reported he fell on his shoulder in 1989, and again dislocated his shoulder in a workplace injury in July 1996, both well after his separation from active duty service.  The Veteran continued to seek treatment for his right shoulder symptoms, and eventually underwent surgery in January 1998.  However, none of the records from this extensive medical treatment relate the Veteran's current right shoulder disorder to his active duty service.

In February 2013, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  He then opined the Veteran's right shoulder was less likely than not related to his active duty service.  The examiner explained that while the Veteran had minimal degenerative joint disease, he had significant aggravation when assaulted by juveniles at work in 1997.  He opined this major aggravation is "likely the reason relatively mild DJD increased so severely and so rapidly in the shoulders."  Accordingly, this examiner's report provides additional evidence against the Veteran's appeal.

Based on the foregoing, the evidence does not establish the Veteran's current right shoulder disorder began during, or was otherwise caused by, his active duty service.  Instead, post-service medical records consistently related his right shoulder symptoms to injuries he experienced years after his separation from active duty service.  The VA examiner opined the Veteran's right shoulder disorder was less likely than not related to his active duty service, and the claims file does not include any medical opinion to the contrary.  Therefore, the elements of service connection are not met and the Veteran's appeal is denied.

Left Elbow

The Veteran is also seeking service connection for a left elbow condition.  During his November 2014 hearing, he stated he fell on his elbow in 1968 while under fire in Vietnam.  His service treatment records were carefully reviewed.  Although the Veteran sought treatment for his left shoulder during service, he did not seek any treatment, or otherwise complain of, pain or injury to his left elbow.


Additionally, post-service treatment records from shortly after separation from active service reflect the Veteran continued to seek treatment for his left shoulder injury, but did not report any symptoms of left elbow pain.  He also did not seek VA benefits for a left elbow injury in filing his initial claims in 1969 and 1976.  Again, because the Veteran was aware of the process for filing for VA disability benefits, his failure to seek benefits for this condition until decades after his separation from active duty service provides evidence against his assertion he experienced left elbow issues since service.  Under these circumstances, the evidence does not establish the Veteran developed any chronic left elbow condition after his described fall in-service.

During his hearing, the Veteran stated he was currently diagnosed with tennis elbow in his left arm.  However, the Veteran stated he did not know if any medical professional had related his current diagnosis to his active duty service.

Recent post-service treatment records reflect the Veteran was experiencing pain in his left elbow, for example during physical therapy in 2009 he was given exercises to help with his pain.  However, his muscle strength and range of motion were still noted to be within the normal range during his recent February 2013 VA examination.  Additionally, the evidence does not include any medical opinion relating the Veteran's complaints of left elbow pain to his active duty service.

Based on the foregoing, the evidence does not establish the Veteran is currently diagnosed with a chronic left elbow disability which began during, or was otherwise caused by, his active duty service.  Because the evidence does not include any suggestion of a relationship to active duty service, no VA examination was required or provided.  See McLendon.  Accordingly, the Veteran's appeal is denied.

Burns to Eyes

The Veteran is also seeking to reopen his previously denied claim for entitlement to service connection for burns to the eyes, also claimed as 'glare burn.'  This claim was previously denied in an October 1990 rating decision.  The rating decision determined the Veteran did not have a current disability of burns to the eyes.  The Veteran did not file a notice of disagreement or relevant new evidence within one year, and the determination became final.  38 C.F.R. § 3.104.

At the time of the October 1990 rating decision, the evidence included the Veteran's service treatment records, as well as available post-service VA treatment records.  These records demonstrated the Veteran had refractive error of the eye and required wearing eyeglasses to correct his vision, but no additional burn injury to the eyes was demonstrated.

In 1998, the Veteran sought to reopen his claim.  He submitted lay assertions regarding glare burn to his eyes from the white sand near Vietnam, and medical records reflecting he continued to seek treatment for his refractive error of the eye.  However, the Veteran's lay statements describing his alleged burn injury to his eye during service and treatment records relating to refractive error of the eye were reviewed and considered by the RO in 1990.  Therefore, this newly submitted evidence is cumulative and is not "new" under VA regulations.

Additionally, as described to the Veteran on several occasions, including on his prior July 1976 rating decision, refractive error of the eye is a developmental defect and is not a disability upon which benefits can be granted under VA regulations.  38 C.F.R. § 3.303(c).  Therefore, additional evidence reflecting the Veteran continues to be treated for refractive error of the eye is not material.  

Because no new evidence has been submitted suggesting the Veteran has a current eye disability, other than refractive error of the eye, due to any in-service exposure to glare, new and material evidence has not been submitted.  Accordingly, the October 1990 rating decision is not reopened and the claim remains denied.

Skin Disorder on Neck and Chest

The Veteran is also seeking service connection for a skin condition of his chest.  During his hearing he described areas of skin on his neck and chest about the size of his thumb which looked like open sores.  He stated his condition had begun during active duty service and continued since.  The Board notes the Veteran is also service-connected for facial sycosis vulgaris, a skin disability of the face.

Service treatment records are silent regarding any skin symptoms of the chest, and instead only describe irritation of the skin on the face and beard area.  However, recent post-service medical records reflect the Veteran is also diagnosed with seborrheic dermatitis on his chest.  The VA examiner's reports from January 1997 and April 2013 both suggest this condition started during, and continued since, the Veteran's active duty service.  For example, during his recent April 2013 examination, the examiner indicated the Veteran had rash on his chest that began in 1968, along with his face and scalp rash.  Accordingly, this report provides evidence in support of the Veteran's contentions his check and neck rash began during, and has continued since, his active duty service.

Therefore, affording all benefit of the doubt to the Veteran, the Board finds the elements of service connection have been met and his appeal is granted.

Increased Ratings

The Veteran is seeking increased ratings for several of his service-connected disabilities.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.


Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Left Shoulder

The Veteran is seeking an increased rating for his service-connected left shoulder.  Throughout the period on appeal he has been assigned two separate ratings for his service-connected left shoulder, for arthritis and muscle strain.  His left shoulder arthritis was initially rated 10 percent, and was increased to 20 percent effective September 13, 2007.  His disability is rated under diagnostic code 5010-5201 based on limitation of motion.  He also has a separate noncompensable rating for service-connected muscle strain of the left shoulder under DC 5299-5201, also based on limitation of motion of the left arm.  The Board will first address the Veteran's appeal for a higher rating for his service-connected left shoulder arthritis.

Under VA regulations, normal range of motion of the shoulder is flexion from 0 to 180 degrees, abduction from 0 to 180 degrees, and internal rotation to 90 degrees in both directions.  38 C.F.R. § 4.71, Plate I.  The Veteran is right handed, so his left shoulder is rated as the minor extremity under VA regulations.

Under VA regulations, a 20 percent rating for impairment of the minor shoulder is warranted for:

* Ankylosis with favorable abduction to 60 degrees (DC 5200)
* Limitation of movement of the arm to shoulder level or midway between side and shoulder level (DC 5201)
* Recurrent dislocation of the scapulohumeral joint with infrequent or frequent episodes of guarding movements (DC 5202), or
* Nonunion of the clavicle or scapula with loose movement or dislocation (DC 5203)

A higher 30 percent rating is warranted for:

* Ankylosis which is intermediate between favorable and unfavorable (DC 5200)
* Arm motion limited to 25 degrees from side (5201), or
* A higher 40 percent rating is warranted for fibrous union of the humerus (5202)

Throughout the period on appeal, the Veteran has consistently reported increasing limitations to his left arm due to constant pain in his left shoulder.  When considering the impact of pain on his range of motion, and affording all benefit of the doubt to the Veteran, the Board finds the Veteran met the criteria for an initial rating not to exceed 20 percent.  For example, the report from the June 2001 VA examiner indicated that when considering discomfort on active abduction, the Veteran had range of motion from 40 to 50 degrees, or approximately midway between his side and shoulder level.  Therefore, an initial rating not to exceed 20 percent for left shoulder arthritis is granted.

Prior to total left shoulder replacement surgery in July 2009, the Veteran consistently demonstrated range of motion in excess of the criteria associated with a rating in excess of 20 percent.  For example, even when considering his additional 5 degree impairment due to pain after repetitive use, as required by Deluca v. Brown, 8 Vet. App. 202 (1995), the Veteran demonstrated flexion to 65 degrees and abduction to 70 degrees during his September 2007 VA examination.  Therefore, he demonstrated pain-free range of motion after repetitive use well in excess of 25 degrees from his side.  Additionally, no ankylosis or fibrous union of the humerus was noted.  Therefore, a rating in excess of 20 percent was not warranted.

In an October 2010 rating decision, the RO properly awarded the Veteran a temporary total disability rating from July 23, 2009 through February 1, 2010 due to his shoulder surgery.  However, review of the record reflects the Veteran has not yet received payment for this period of temporary total disability following surgery.  In an August 2013 written letter, the RO stated the October 2010 rating decision was prepared in error.  However, the Board finds the extent of this rating decision which granted temporary total disability benefits from July 23, 2009 through February 1, 2010 was proper, and should be promulgated and awarded to the Veteran.

After his surgery, the Veteran was again assigned a 20 percent rating for his service-connected left shoulder arthritis.  Medical records from after his surgery reflect the Veteran demonstrated range of motion well in excess of the criteria even for his assigned 20 percent rating, and therefore did not meet the criteria for a higher rating.  For example, in December 2009, less than six months after surgery, he demonstrated flexion to 130 degrees with pain only at end ranges.  In January 2010, he demonstrated flexion and abduction to 100 degrees.  During his February 2013 VA examination, the Veteran demonstrated full range of flexion and abduction.  Therefore, since his surgery, the Veteran has consistently demonstrated pain-free range of motion well in excess of 25 degrees from his side.  Additionally, no ankylosis or fibrous union of the humerus was noted.  Therefore, a rating in excess of 20 percent for arthritis was not warranted at any point after surgery.

Regarding his noncompensable rating for service-connected muscle strain, the Board notes that under the rule against pyramiding, the Veteran cannot receive two ratings for the same symptoms, here limitation of the motion of his left shoulder.  38 C.F.R. § 4.14.  Therefore, the Veteran cannot receive an additional rating under the same DC 5201 for muscle strain of his left shoulder.  However, under the current VA regulations, rating for muscle injuries to the shoulder are rated under DC 5301-5306, based on the muscle injury involved and the resulting impairment.  For each of these ratings, a noncompensable rating is assigned for slight impairment, and a higher 10 percent rating is assigned for moderate impairment.  As will be discussed, the evidence does not establish the Veteran demonstrated moderate impairment of any muscle group in the left shoulder at any point during the period on appeal.


Throughout the appeal period, the Veteran has consistently demonstrated normal muscle strength in his left arm.  For example, during VA treatment in October 2003 he was noted to have normal muscle strength of 5/5 throughout the period on appeal.  During his September 2007 VA examination, the examiner noted the Veteran had no impairment in muscle tone.  Because no impairment to muscle strength was noted, no compensable rating is warranted.

More recent medical records reflect some impairment in muscle tone in the left shoulder.  For example, during his February 2013 VA examination, the examiner indicated the Veteran's muscle strength was 4/5 in abduction and forward flexion of his left shoulder.  However, because his muscle strength was noted to be 4/5, this constitutes only slight impairment of the muscle groups involved, which merits a noncompensable rating.

The claims file does not include any additional medical evidence suggesting the Veteran had more than slight impairment in the muscles of his left shoulder.  Therefore, the criteria for a compensable rating for service-connected muscle strain of the left shoulder have not been met at any point during the period on appeal.

In summary, a rating not to exceed 20 percent for service-connected left shoulder arthritis is granted throughout the period on appeal, and a temporary total disability rating is assigned from July 23, 2009 to February 1, 2010 due to the Veteran's left shoulder surgery.  To this limited extent, the Veteran's appeal is granted.  However, a rating higher than 20 percent for left shoulder arthritis and a compensable rating for muscle strain of the left shoulder are denied.

Coronary Artery Disease (CAD)

The Veteran is also seeking a rating in excess of 30 percent for his service-connected CAD, including a rating in excess of 10 percent prior to January 20, 2004.  The Veteran's CAD has been rated under DC 7005 throughout the period on appeal.  Under this DC, a 10 percent rating is warranted if a workload between 7 and 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication is required.  
A 30 percent rating is warranted if a workload of between 5 and 7 METs results in the same symptoms, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  

A higher 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, workload of between 3 and 5 METs results in the same symptoms, or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

A maximum total disability rating is warranted for chronic congestive heart failure, if a workload of 3 METs or less results in the same symptoms, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104.

The Veteran has asserted that he was hospitalized for his heart in 1994.  Private treatment records from September of that year reflect the Veteran underwent a left heart catheterization test which showed elevated left ventricular and diastolic pressure, but normal left ventricular ejection fraction of 55%.  He was subsequently told to take aspirin daily, and therefore required continuous medication.  Accordingly, his current 10 percent rating was warranted.  

However, medical treatment records prior to January 2004 do not reflect evidence of cardiac hypertrophy or symptoms of dyspnea, fatigue, etc. after workload of approximately 5 to 7 METs.  Therefore, the criteria for an initial rating in excess of 10 percent for service-connected CAD have not been met. 

An echocardiogram from January 2004 reflects left ventricular hypertrophy.  Accordingly, the Veteran met the criteria associated with a higher 30 percent rating for the first time during the period on appeal at this time.

Medical treatment records do not reflect the Veteran demonstrated criteria associated with a rating in excess of 30 percent at any point during the period on appeal.  For example, his left ventricular ejection fraction was noted to be within the normal range in September 2010 and during his October 2010 VA examination.  Stress testing conducted during the 2010 examination revealed normal myocardial perfusion.  Therefore, a higher 60 percent rating was not warranted.

The Board has considered that during the Veteran's February 2013 VA examination interview-based stress testing suggested the Veteran experienced symptoms of dyspnea and fatigue at workloads of approximately 3-5 METs, the criteria associated with a higher 60 percent rating.  However, in an April 2013 addendum opinion, the same examiner clarified that because of the complexity of the Veteran's medical condition, METs testing was not a good indicator of cardiac involvement in his case.  Instead, the examiner stated that the results from echocardiogram testing, which showed the Veteran had an ejection fraction of 55-60 percent, were a more accurate indicator of this Veteran's cardiovascular disease.  The examiner also indicated this rate of ejection fraction between 55 and 60 percent was within the normal range.

Therefore, because the most accurate indicator of the Veteran's cardiovascular disease indicated normal ejection fraction, the Board finds that, when considered as a whole, the reports from the 2013 VA examiner do not establish the Veteran met the criteria associated with a higher 60 percent rating.

Finally, during his February 2014 VA examination the results of interview-based stress testing again suggested the Veteran experienced symptoms of dyspnea and fatigue at workloads of approximately 3 to 5 METs.  However, the examiner again indicated that the results of the most recent ejection fraction testing from December 2012 indicated ejection fraction of 55 to 60 percent, within the normal range.  Because the Veteran's medical condition remained complex, the Board finds his ejection fraction continues to be the most accurate estimator of his cardiovascular disease.  Therefore, because his ejection fraction is within normal range, entitlement to a rating in excess of 30 percent is not established.

Based on all the foregoing, the probative medical evidence does not reflect the Veteran experienced symptoms such as dyspnea, fatigue, and angina following workloads of between 3 and 5 METs or acute congestive heart failure at any point during the period on appeal, and entitlement to rating in excess of 30 percent for service-connected CAD is denied.

Hearing Loss

The Veteran is also seeking an initial compensable rating for his service-connected bilateral hearing loss.  Under the regulations, the assignment of a disability rating for hearing impairment is derived by applying the results of audiometric evaluations to tables included in the rating schedule.  38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes eleven auditory acuity levels designated from level I, for essentially normal acuity, through level XI, for profound deafness.  Id.  If exceptional patterns of hearing impairment are shown, as defined by 38 C.F.R. § 4.86, then Table VI or Table Via may be used to evaluate the Veteran's hearing.  

In this case, the Veteran was referred to the audiology department in the summer of 2009 after he reported difficulties understanding speech, and family members complained that his hearing had decreased.  In November 2009, his hearing was evaluated and the medical professional opined he had normal to moderately severe rising to moderate sensorineural hearing loss in both ears.  Unfortunately, the results of this audiometric testing were not included in the claims file.  The Veteran was subsequently fitted for hearing aids in both ears, which were adjusted on a few occasions.

In February 2013, the Veteran was provided with a VA examination and audiometric testing was conducted.  The relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.




HERTZ



1000
2000
3000
4000
RIGHT
55
70
60
60
LEFT
50
60
70
65

The average pure tone threshold in both ears was 61 decibels.  The audiologist also administered the Maryland CNC word list pursuant to VA regulations, and the speech recognition score was 94% in the right ear and 96% in the left.  The examiner specifically opined pure tone test results and Maryland CNC word list testing were accurate and appropriate for the Veteran.

Under Table VI, a pure tone average threshold of 61 in the right ear with 94 percent speech discrimination score equates to level II hearing acuity.  A pure tone average threshold of 61 decibels in the left ear with 96 percent speech discrimination also relates to a level II hearing acuity.  Under Table VII, a level II impairment in both ears equates to a noncompensable rating for hearing impairment.

However, because the Veteran's pure tone threshold is 55 decibels or more at each of the specified frequencies in his right ear, his hearing acuity in this ear only may be rated under Table VIA, if more beneficial to the Veteran.  38 C.F.R. § 4.86(a).  Under Table VIA, a pure tone average of 61 in the right ear equates to a level IV hearing impairment.  A level IV impairment in the poorer ear combined with a level II impairment in the better ear (for left ear rated under Table VI) still equates to a noncompensable rating for hearing impairment.  Therefore, even considering the exceptional patterns of hearing impairment, the Veteran's current hearing acuity warrants a noncompensable rating.  Id.

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this case, the examiner noted the Veteran reported problems hearing his family, the need to repeat himself constantly, and fighting over the volume of the TV, leaving him "miserable."  Therefore, the Board finds this examination was compliant with the requirements of Martinak.  

Following his February 2013 VA examination, VA treatment records reflect his hearing aids were again adjusted.  However, no additional audiometric testing was conducted, and the records do not suggest his hearing loss increased in severity since his examination.  Therefore, the evidence does not reflect the Veteran's hearing acuity has worsened since his VA examination, and no additional audiometric testing was required.

Based on all the foregoing, the evidence does not establish the Veteran experienced compensable hearing loss at any point during the period on appeal.  Therefore, his appeal for an increased rating is denied.

Regarding all the foregoing, the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's symptoms that would render the schedular criteria inadequate.  The Veteran's main symptoms were those which are specifically contemplated in the schedular ratings that were assigned, as discussed above.  Additionally, the Veteran already receives a total disability rating based on his combined schedular ratings.  In this regard, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board has considered the VA's duty to maximize a veteran's benefits, including possible entitlement to special monthly compensation in addition to a schedular total disability rating.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).

In this case, the Board notes the Veteran was previously awarded TDIU, which ceased when he was awarded a schedular total combined disability.  He also receives special monthly compensation under section S based on his 100 percent PTSD rating with additional service-connected disabilities which are independently ratable at 60 percent or more.  Therefore, the Board finds the Veteran already receives the maximum benefits allowable.  Accordingly, the issue of entitlement to TDIU is moot and no additional adjudication on this matter is required.

Earlier Effective Dates

The Veteran is also seeking earlier effective dates for several of his awards of benefits.  The effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (emphasis added).  

Regarding these issues, the Veteran has consistently asserted that several of his claims should be dated back to January 1969, the date he filed his initial claim for benefits.  The Veteran has asserted that because he notified the VA of his medical problems in this claim, the VA should have determined all his disabilities at that time.  However, VA regulations provide that claims filed by the Veteran "must identify the benefit sought."  38 C.F.R. § 3.155.  

In this case, in his initial January 1969 application for benefits the Veteran clearly sought benefits for skin rash to his neck and face, tonsillitis, and injury to his left arm.  This application for benefits does not include any other statement or complaint which can be construed as an informal claim for benefits.  Therefore, the Board finds the Veteran's initial claim for benefits constituted a claim only for a skin rash, tonsillitis, and left arm injury, and was not a claim, formal or informal, for any additional benefits.

Tinnitus

The Veteran is seeking an earlier effective date for the grant of service connection for tinnitus.  The Veteran was granted entitlement to service connection in a March 2013 rating decision, and an effective date of April 21, 2009 was assigned.

As the Veteran has frequently pointed out, the Board does note that the Veteran's service treatment records reflect he had tinnitus in October 1968.  Indeed, this in-service treatment record is part of the basis upon which service connection for tinnitus was granted.  However, notation of treatment during service does not determine the effective date for an award of VA benefits.  Importantly, medical evidence reflecting treatment for and diagnosis of a condition does not constitute, by itself, an informal original claim for service connection under 38 C.F.R. § 3.155(a), "because the mere presence of the medical evidence does not establish an intent on the part of the veteran to seek" service connection for that condition.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).


During his November 2014 hearing, the Veteran asserted that he filed his first claim for entitlement to service connection for tinnitus in 1974 and again in 1976.  The claims file has been carefully reviewed and considered, and simply does not contain any indication the Veteran attempted to file a claim for entitlement to service connection for tinnitus at any point prior to April 21, 2009.  Notably, on his July 1976 application for benefits the Veteran indicated he was seeking benefits for "hearing" and did not mention any other audiological complaints, including ringing in his ears.  Therefore, the Board finds the Veteran filed his initial claim for tinnitus on April 21, 2009, his currently assigned effective date.

Accordingly, the Veteran has already been granted entitlement to service connection for tinnitus effective the date of his initial claim for this benefit, and his appeal for an earlier effective date is denied. 

PTSD

The Veteran is seeking an earlier effective date for the grant of service connection for PTSD.  The Veteran was granted entitlement to service connection in an August 1998 rating decision, and an effective date of October 9, 1997, the date of claim, was assigned.

As the Veteran has frequently pointed out, the Board does note that the Veteran's service treatment records reflect he sought treatment for anxiety during service in November 1968.  The Veteran has repeatedly described being attacked by his drill instructor during boot camp, including being subjected to racial statements, which led to his current psychiatric disorders.  These facts, among others, serve as the basis upon which his claim for service connection for PTSD was granted.  However, as discussed above, the effective date for an award of benefits is assigned based on the date of claim or date of entitlement, whichever is later.

During his November 2014 hearing, the Veteran asserted that he filed his initial claim for entitlement to service connection for a psychiatric disorder three days after he separated from active service.  He asserted that at that time, in the late 1960s, his condition was diagnosed as 'Vietnam anxiety.'  As discussed above, although the Veteran did file a claim for benefits around that time frame, he did not include any complaint or symptom of a psychiatric disorder, including Vietnam anxiety or PTSD, in his 1969 claim.  When questioned about his assertion he filed a psychiatric claim, the Veteran then clarified that he "attempted" to file a claim.  He stated that he had a copy of this document at home, but there was no document in his subsequent submission in January 2015 that could reasonably be called a claim for a psychiatric condition prior to the 1997 claim.

He then testified that after being told there was no record of such a claim, he refiled his claim for PTSD is approximately 1994.  The claims file has been carefully reviewed and considered, but there is no evidence of a claim or complaint of any psychiatric disorder in 1994, including PTSD.  He testified this was an informal type of claim, but even an informal claim must indicate an intent to file for benefits, and no such intent was shown with respect to a psychiatric condition.  

Again, due to the Veteran's strong assertions he filed a claim for PTSD prior to 1997, the record was held open following his hearing in order to give the Veteran an opportunity to submit evidence of filing an earlier claim.  In this time frame the Veteran submitted, among other documents, a copy of his 1976 claim for benefits.  However, again, this initial claim simply does not include any indication of an intent to file a claim for service connection for a psychiatric disorder, including PTSD or 'Vietnam anxiety.'

It also appears that the Veteran is asserting that when he filled out a form for treatment at the VA Medical Center, this should have been a claim.  However, completion of a questionnaire or any forms for treatment purposes is not an application for compensation.  See MacPhee, infra.  As noted above, the Veteran clearly knew how to file claims for compensation and had done so on numerous occasions.

[As an aside, while VA medical records may, in certain situations, be accepted as an informal claim, this is only "[o]nce a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree."  38 C.F.R. § 3.157(b); Crawford v. Brown, 5 Vet. App. 33, 35-36 (1993) (noting informal claim provisions of section 3.157 do not apply where "there has not been a prior allowance or disallowance of a formal claim for compensation or pension"); see also MacPhee, 459 F.3d at 1327-28 (holding that "a medical report will only be considered an informal claim [under § 3.157] when such report relates to examination or treatment of a disability for which service-connection has previously been established" (internal quotation marks omitted))].
  
In summary, the claims file has been carefully reviewed and considered, but simply does not contain any indication the Veteran attempted to file a claim for entitlement to service connection for any psychiatric disorder, including PTSD, prior to October 9, 1997.  Accordingly, the Veteran has already been granted entitlement to service connection for PTSD effective the date of his initial claim for this benefit.  Therefore, the Veteran has already been granted the earliest effective date available under VA regulations, and his appeal for an earlier effective date is denied. 

Left Shoulder Arthritis

The Veteran is also seeking an earlier effective date for service connection for left shoulder arthritis, to include CUE in the prior 1969 rating decision.  In brief, service connection for left shoulder arthritis was granted in a May 2002 rating decision, and an effective date of January 22, 2001, the date of claim, was initially assigned.  In a subsequent August 2005 rating decision, the RO found CUE in the May 2002 rating decision and granted an earlier effective date of December 12, 1997 for the grant of service connection for arthritis, finding an earlier statement by the Veteran was a valid claim.

However, the Veteran continues to assert service-connection for left shoulder arthritis should have been granted prior to December 12, 1997.  The Veteran asserts service connection for left shoulder arthritis should be granted back to 1969, when he filed his initial claim for benefits.


The Board notes the Veteran did indeed file a claim for VA benefits due to his left shoulder in 1969.  The Veteran was given a VA examination in April 1969.  The examiner noted the Veteran developed pain in his left shoulder following prolonged use, and diagnosed chronic strain of the muscles of the left shoulder.  An x-ray revealed some sclerotic areas, or hardening of tissue, in the humeral head "which may represent bone islands."  The examiner indicated no fractures or dislocation was evidenced, and no arthritis was indicated.  Following the results from this examination, the Veteran was granted service connection for muscle strain of the left shoulder, as discussed above.  

The Veteran has alleged that the failure to grant service connection for left shoulder arthritis in June 1969 constitutes CUE.  There is a three-prong test for determining whether a prior determination involves CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would manifestly have changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based upon the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1992); Russell v. Principi, 3 Vet. App. 310 (1992).

CUE is a very specific and rare kind of "error." It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Russell, 3 Vet. App. at 313-14.  Therefore, the doctrine of resolving reasonable doubt in favor of a veteran does not apply to allegations of CUE.  38 C.F.R. § 3.105(a); Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

At the time of the June 1969 rating decision, the evidence before the VA included the Veteran's claim, his service treatment records, and the report from the April 1969 VA examination, including the x-ray.  None of the medical evidence before the VA at that time suggested the Veteran had arthritis in his left shoulder.  The service treatment records do not contain any diagnosis of arthritis, and the April 1969 x-ray did not reveal the presence of arthritis.  Therefore, the RO did not err in not granting service connection for left shoulder arthritis in June 1969.

The earliest medical evidence suggesting the presence of arthritis in the Veteran's left shoulder is a VA x-ray date May 25, 1989 which specifically noted early degenerative changes of the left shoulder.  However, the mere presence of this medical evidence cannot be construed as an informal claim for benefits without some intent to apply for benefits from the Veteran.  Brannon v. West, 12 Vet. App. 32, 35 (1998).

Following the 1989 x-ray, the earliest document from the Veteran which may be construed as a claim for benefits is the December 12, 1997 statement indicated he had an initial injury to his shoulder in Vietnam.  The Veteran has not pointed to any other document filed between the earlier evidence of arthritis, May 1989, and the claim in December 1997.  As discussed above, service connection has already been granted back to December 12, 1997, the date this written statement was received.  Therefore, service connection has already been granted back to the initial claim for service-connection for left shoulder arthritis filed by the Veteran after the medical evidence suggested the presence of arthritis.  Therefore, entitlement to an effective date prior to December 12, 1997 for grant of service-connection for left shoulder arthritis is denied.

SMC for Loss of Creative Organ

Finally, the Veteran is also seeking entitlement to an effective date prior than January 22, 2009 for his award of special monthly compensation (SMC) due to loss of creative organ.  

Careful review of the claims file reflects the Veteran was first diagnosed with erectile dysfunction due to diabetes on April 13, 2005.  Accordingly, he was granted entitlement to service connection for erectile dysfunction secondary to his service-connected diabetes mellitus effective April 13, 2005.  The Veteran's grant of service connection for his erectile dysfunction serves as the basis of his award of entitlement to SMC due to loss of creative organ.

In an October 2010 rating decision, the Veteran was properly awarded an earlier effective date of April 13, 2005 for SMC based on loss of creative organ due to the effective date of grant of service connection for erectile dysfunction.  However, review of the record, including numerous written statements from the Veteran and the special monthly compensation chart reflected in his most recent rating decision from July 2014, reflects the Veteran has only received payment for SMC due to loss of creative organ since January 2009.  In an August 2013 letter to the Veteran, the RO indicated the October 2010 rating decision was issued in error and therefore was never promulgated.  However, in regards to entitlement to SMC for loss of creative organ, the Board finds this rating decision was correct.  Accordingly, the RO should ensure the Veteran's award of SMC based on loss of creative organ effective April 13, 2005 is properly promulgated and awarded to the Veteran.  To this extent, his appeal is granted.

The evidence does not establish the Veteran was fully diagnosed with erectile dysfunction, including a diagnosis of impotence, at any point prior to April 13, 2005.  Because he did not meet the elements of entitlement prior to this date, an effective date prior to April 13, 2005 is not warranted.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by numerous letters which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  These letters also provided notice of the elements required to reopen previously denied claims, when applicable, as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although not provided in his initial letters, the Veteran was informed of the notice required by Dingess in a May 2006 letter, and in several subsequent letters.  Although this notice was not given prior to the first adjudication of some of his claims, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and these claims have been readjudicated following completion of the notice requirements on numerous occasions.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  

The Board does note that the claims file does not include all the Veteran's VA treatment records from the 1970s and 1980s.  Unfortunately, some of these records were lost or destroyed by Hurricane Katrina.  The Veteran was provided notice of the missing treatment records, as well as an opportunity to submit any copies of these records in his possession.  However, during his hearing the Veteran stated he did not have any copies of these records.  Because these records are lost and otherwise unavailable, no further action from the VA is required.

In November 2014, the Veteran was also provided with a hearing before the undersigned Veterans Law Judge (VLJ) via videoconference.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to any additional medical records.  He was also advised of the need to submit any documentation he had showing earlier claims filed with respect to his effective date appeals.  No such pertinent evidence was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Except as regarding the issues separately noted above, the Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



ORDER

New and material evidence having been received, the claim for entitlement to service connection for a back disability is reopened.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for left leg sciatica is denied.

Entitlement to service connection for hemorrhoids, including as secondary to prescribed pain medication for service-connected disabilities, is denied.

New and material evidence having been received, the claim for entitlement to service connection for a toenail disorder is reopened.

Entitlement to service connection for a toenail disorder is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for a left wrist or hand disability is denied.

New and material evidence having been received, the claim for entitlement to service connection for hypertension is reopened.

Entitlement to service connection for hypertension based on aggravation is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for gastroesophageal reflux disorder is denied.

New and material evidence having been received, the claim for entitlement to service connection for a right shoulder disorder is reopened.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a left elbow disability is denied.
New and material evidence has not been received, and the claim for entitlement to service connection for burn injuries to the eyes remains denied. 

Entitlement to service connection for a skin disability on the neck and chest is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial rating not to exceed 20 percent for service-connected left shoulder arthritis is granted effective December 12, 1997, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a compensable rating for service-connected muscle strain of the left shoulder is denied.

Entitlement to temporary total disability following surgery on service-connected left shoulder arthritis for the period of July 23, 2009 to February 1, 2010 is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 20 percent for service-connected left shoulder arthritis is denied.

Entitlement to a rating in excess of 10 percent for service-connected coronary artery disease prior to January 20, 2004 is denied.

Entitlement to a rating in excess of 30 percent for service-connected coronary artery disease is denied.

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to an effective date prior to April 21, 2009 for the grant of service connection for tinnitus is denied.

Entitlement to an effective date prior to October 9, 1997 for the grant of service connection for PTSD is denied.
Entitlement to an effective date prior to December 12, 1997 for the grant of service connection for left shoulder arthritis is denied.

Entitlement to an effective date of no earlier than April 13, 2005 for the award of special monthly compensation based on loss of creative organ is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Earlier Effective Date for Service Connection for Hearing Loss, including CUE

In a March 2013 rating decision, the RO granted the Veteran entitlement to service connection effective December 18, 2009, the date of his current claim.  He then timely filed a notice of disagreement (NOD) that same month.  In that NOD, the Veteran claimed an earlier effective date for entitlement to service connection.  However, the Board finds he also alleged CUE in the prior July 1976 rating decision which denied entitlement to service connection for hearing loss.  Although the RO may have found the Veteran's written statement unclear regarding his allegation of CUE, during his November 2014 hearing the Veteran clarified he wished to file a CUE claim regarding the July 1976 denial of service connection for hearing loss.  Therefore, an allegation of CUE in the prior July 1976 rating decision has been made.

In July 2014, the RO issued a statement of the case (SOC) addressing the Veteran's NOD seeking an earlier effective date for the grant of service connection.  However, this SOC did not address the Veteran's allegation of CUE in the prior July 1976 rating decision.  Therefore, because the NOD regarding CUE is still pending, remand is required for a SOC regarding this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, because this allegation of CUE is part of the earlier effective date before the Board, and testimony was taken regarding this matter during his November 2014 hearing, the Veteran does not need to separately appeal this issue, and this matter will be returned to the Board after initial AOJ adjudication.  
Additionally, the adjudication of the Veteran's allegation of CUE in the July 1976 rating decision denying entitlement to service connection for bilateral hearing loss may impact his claim for an earlier effective date for the grant of service connection.  Accordingly, this issue is remanded as intertwined with adjudication of the CUE allegation.

Earlier Effective Date for Service Connection for Neuropathy of legs

The Veteran is seeking an earlier effective date for the grant of service connection for neuropathy of the legs as secondary to service-connected diabetes mellitus.  However, as discussed in the introduction above, his allegation of CUE in the May 2000 rating decision, which denied entitlement to service connection for diabetes mellitus, is referred to the AOJ for initial adjudication.  Because adjudication of the alleged CUE regarding the grant of service connection for diabetes mellitus could impact his claim for an earlier effective date for a secondary condition, this issue is remanded as intertwined with the adjudication of the CUE allegation.

Earlier Effective Date for Housebound SMC

The Veteran is also seeking an effective date prior to January 20, 2004 for the award of special monthly compensation (SMC) based on housebound status.  However, several of the remanded and referred issues, including the multiple CUE allegations, may impact the Veteran's entitlement to housebound SMC.  Accordingly, this issue is remanded as intertwined with the adjudication of the CUE allegations and earlier effective date claims.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a supplemental statement of the case addressing his allegation of CUE in the July 1976 rating decision which denied entitlement to service connection for hearing loss.  If the appeal is denied, the case should be returned to the Board for appellate consideration.

2.  After adjudicating the numerous allegations of CUE referred to the AOJ in the introduction, readjudicate the remaining appeals based on the complete claims file.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


